DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 13-17, 20 and 25-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ying et al (US 2020/0333456).
For claim 1, Ying discloses a method for wireless communications, comprising: transmitting, to a set of devices (see at least Fig.4; at least BS 112 transmitting to at least UE 130 and object 140), a configuration (see at least [0055]-[0056]; configuration information such as identity of the transmitter, cell identity, time of transmission of the probe pulse…is transmitted via control channel 106) for probing a location of an object (see at least [0041]; probing the position (location) of object), wherein the configuration 

For claim 3, Ying further discloses wherein the device associated with the object moves with the object or remains within proximity of the object (see at least Fig.4; at least UE can read on the object and/or [0062]; object such as a car…).
For claim 4, Ying further discloses transmitting the configuration for probing the location (see at least [0041]; probing the position (location) of object) of the object to the object (see at least [0032]; at least traffic detection (object to object)).
For claim 5, Ying further discloses transmitting the configuration for probing the location (see at least [0041]; probing the position (location) of object) of the object to the device associated with the object (see at least [0032]; at least positioning aid or obstacle detection in regard of UE associated with objects).
For claim 6, Ying further discloses estimating the location of the object based at least in part on an arrival latency or a reception angle of the reflection of the probing pulse signal, or a combination thereof (see at least [0097]-[0098]; probing to determine position (location) by determining/estimating at least angle of arrival (reception angle) of the echo).
For claim 7, Ying further discloses wherein updating the communication configuration further comprises: selecting at least one device in the set of devices to communicate with the device associated with the object (see at least [0085]-[0086]; updating a communication configuration by initiating a handover of the terminal to 
For claim 8, Ying further discloses wherein the configuration for probing the location comprises a probing pulse transmission pattern (see at least [0017] and/or [0061]; probe pulses have directional transmission (pattern)).
For claim 13, Ying further discloses indicating, via the configuration for probing the location, a time gap configuration for the timing gap, wherein the time gap configuration comprises a starting time, a time gap duration, a transmission window duration, a reception window duration, identifiers for devices associated with probing the location of the object, or a combination thereof (see at least Fig.2 and/or [0048] and/or [0059]; configuration including resource mapping and wherein resource element 161-163 are reserved and adjacent in at least time domain (timing gap duration) for at least transmission (TX window duration) of probe pulses and/or [0055]; configuration information such as identity of the transmitter, cell identity, time of transmission of the probe pulse…).
For claim 14, Ying further discloses indicating, via the configuration for probing the location, a probing pulse signal duration, a set of tones used for the probing pulse signal, a set of symbols or sub-symbols used for the probing pulse signal, a probing pulse signal sequence, or a combination thereof (see at least [0052]; pulse width/duration and/or [0048] and/or Fig.2; sequence 151).

For claim 16, Ying further discloses indicating, via the configuration for probing the location, a receive time window corresponding to times when the reflection of the probing pulse signal is received at the set of devices (see at least [0052]; reception of an echo (reflection) during configured resource element 161-163 (reception window)).
For claim 17, Ying further discloses receiving, from the set of devices, location probing information for the location of the object based at least in part on the set of devices receiving the reflection of the probing pulse signal, wherein the communication configuration is updated based at least in part on the location probing information (see at least [0070]; receiving a report (location probing information) from at least terminal(s) that will be used by BS to accurately determine the location/position of the object and therefore updating communication based on the report).
For claim 20, Ying further discloses transmitting an activating signal enabling transmission of the probing pulse signal (see at least [0055]-[0056]; configuration information such as identity of the transmitter, cell identity, time of transmission of the probe pulse…is transmitted (activating signal) via control channel 106).
For claim 25, Ying discloses method for wireless communications at a receiving device (see at least Fig.4; UE 130), comprising: receiving, from a transmitting device (see at least Fig.4; receiving from at least BS 112), a configuration (see at least [0055]-[0056]; configuration information such as identity of the transmitter, cell identity, time of 
For claim 26, Ying further discloses determining the object location information based at least in part on an arrival latency or a reception angle of the reflection of the probing pulse signal, or a combination thereof (see at least [0097]-[0098]; probing to 
For claim 27, Ying further discloses receiving, from the transmitting device, a communication configuration update for the object based at least in reporting the object location information (see at least [0070]; receiving a report (location probing information) from at least terminal(s) that will be used by BS to accurately determine the location/position of the object and therefore updating communication based on the report).
For claim 28, Ying further discloses wherein the configuration for probing the location comprises a probing pulse transmission pattern (see at least [0017] and/or [0061]; probe pulses have directional transmission (pattern)).
Claims 29-30 are rejected for same reasons as claims 1 (see at least Fig.4; at least BS 112) and 25 (see at least Fig.4; at least UE 130), respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 18-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Qi et al (US 2021/0176655).
For claims 18-19 and 21-23, Ying further discloses wherein the configuration for probing the location of the object is transmitted in a downlink control channel triggering transmission of the probing pulse signal (see at least [0055]-[0056]; configuration information such as identity of the transmitter, cell identity, time of transmission of the probe pulse…is transmitted (activation signal) via control channel 106).  Ying discloses all the claimed subject matter with the exception of explicitly disclosing that the configuration (the activating signal) is a downlink control information message (DCI) or a media access control element (MAC CE) or a group common downlink control information transmission or a Radio Resource Control message and the timing gap for the probing pulse signal is aperiodic or semi-persistent.  However, Qi discloses in at least [0022] that signals (timing gap) can be configured on aperiodic basis and in at least [0024] that configuration can be at least semi-persistent and signaling via DCI, MAC CE and RRC can be used.  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use/select the configuration and transmission of the configuration signals as taught by Qi into the method/apparatus of Ying, as a matter of design choice, for the purpose of at least configuring and transmitting information in order to at least establish proper communication.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Kawamura et al (US 2009/0196249).
. 
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Gargaro et al (US 2020/0120556).
For claim 9, Ying further discloses wherein the configuration for probing the location of the object is transmitted in a downlink control channel triggering transmission of the probing pulse signal (see at least [0055]-[0056]; configuration information such as identity of the transmitter, cell identity, time of transmission of the probe pulse…is transmitted via control channel 106).  Ying discloses all the claimed subject matter with the exception of explicitly disclosing wherein the configuration for probing the location of the object comprises a set of identifiers for transmitting devices of the set of devices, wherein the transmitting devices are configured to transmit additional probing pulse signals during the timing gap in respective transmission windows.  However, Ying 
For claim 11, Ying further discloses wherein the configuration for probing the location of the object is transmitted in a downlink control channel triggering transmission of the probing pulse signal (see at least [0055]-[0056]; configuration information such as identity of the transmitter, cell identity, time of transmission of the probe pulse…is transmitted via control channel 106).  Ying discloses all the claimed subject matter with the exception of explicitly disclosing wherein the configuration for probing the location of the object comprises a set of identifiers for receiving devices of the set of devices, wherein the receiving devices are configured to receive the reflection of the probing pulse signal during the timing gap in respective reception windows.  However, Ying further discloses in at least [0046] that more than two devices can participate in the probing as receivers (plurality of receivers) and wherein Gargaro discloses in at least [0039] that probing includes identifiers of the transmitter and the receiver.  Thus, it .
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Gargaro and further in view of Li et al (US 2019/0273550).
For claims 10 and 12, Ying further discloses wherein the configuration for probing the location of the object is transmitted in a downlink control channel triggering transmission of the probing pulse signal (see at least [0055]-[0056]; configuration information such as directional transmission profile ([0077]; beams)…is transmitted via control channel 106).  Ying in view of Gargaro discloses all the claimed subject matter with the exception of explicitly disclosing wherein the configuration for probing the location of the object comprises transmit beam identifiers for each of the transmitting devices and receive beam identifiers for each of the receiving devices.  However, Li discloses in at least [0003] the configuring of transmit and receive beam IDs.  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Li into method/apparatus of Ying in view of Gargaro by including the beam IDs of the transmitters and the receivers in the transmitted configuration for the purpose of at least identifying and/or selecting the best . 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467